Conviction for possessing a still and equipment *Page 197 
for the manufacture of intoxicating liquor; punishment, one year in the penitentiary.
But one bill of exception is in the record. It is quite lengthy, and we have found ourselves unable to determine just what the complaint is founded upon. It is clear that the testimony offered was incompetent at the time same was offered. The person whose statement was sought to be elicited by the defense, objection to which by the State was sustained, — had not been offered as a witness nor had he testified at the time the proposed testimony which seems to have for its purpose the impeaching of said witness, was offered. If witness Partain, the witness referred to, had been offered as a witness by the State, and a proper predicate had been laid, the testimony might have been competent. In the manner and at the time it was offered it was not competent, and there was no error in the rejection of the testimony. The facts are sufficient to support the judgment.
The judgment will be affirmed.
Affirmed.